DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/062,927, filed on 10/05/2020.
Claims 1-19 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Application No. 62/910,118, filed on 10/03/2019.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/05/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art Lewis (US 2014/0331037), in view of Lopez et al. (US 2008/0005415; Hereinafter “Lopez”) in view of Trier (US 9,177,122). However, none of, Lewis, Lopez, and Trier teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1-19. For example, none of the cited prior art teaches or suggest the steps of “a non-transitory medium holding executable instructions for enabling inserted or replacement hardware devices during boot of a secure computing platform equipped with firmware and one or more processors, the instructions when executed by the one or more processors causing the secure platform to: maintain in non-volatile storage an authorized list of identifying information associated with approved insertable or replaceable hardware devices; identify, during enumeration of hardware devices during a boot sequence executed by the firmware of the computing platform, an inserted or replacement hardware device; determine, with the firmware, current identifying information for the identified inserted or replacement hardware device during the boot sequence; compare, with the firmware, the current identifying information against identifying information in the authorized list; enable the identified inserted or replacement hardware device during the boot sequence based on a match during the comparison.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437